Citation Nr: 0315064	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of catarrhal 
fever.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from November 1947 to 
May 1952.  He has been represented throughout his appeal by 
The American Legion.  

The claim for service connection for residuals of catarrhal 
fever was previously denied in a June 1982 Department of 
Veterans Affairs (VA) rating decision.  The veteran was 
notified of that decision and of his procedural and appellate 
rights by VA letter dated June 7, 1982.  But he did not 
appeal that determination within one year of receiving 
notification of it, so that decision became final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2002).  More 
recently, in April 1990, the Regional Office (RO) determined 
that he had not submitted new and material evidence to reopen 
this claim.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a September 1998 rating decision of the RO in 
Pittsburgh, Pennsylvania, which again determined that new and 
material evidence had not been submitted to reopen the claim.  
In a December 1999 decision, however, the Board determined 
that new and material evidence had been submitted and 
reopened the claim.  The Board then remanded the case to the 
RO for additional development of the record and a de novo 
review of the evidence.  The RO has since continued to deny 
the claim, on the merits, and has returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to substantiate his claim, and of whose responsibility 
it is for obtaining this supporting evidence, and all 
relevant evidence necessary to render a fair and equitable 
decision concerning his claim at issue has been obtained.  

2.  No current residuals of the catarrhal fever treated in 
May 1948 have been identified by competent medical evidence.  


CONCLUSION OF LAW

The veteran has no residuals of catarrhal fever incurred in 
active duty.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  

First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  This includes expressly apprising him of 
what specific evidence he is responsible for obtaining and 
submitting and what specific evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claim-unless there is 
no reasonable possibility that assisting him will achieve 
this goal.  38 U.S.C.A. § 5103A.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  For example, the discussions in 
the September 1998 rating decision, the April 1999 rating 
decision, the June 1999 statement of the case, the December 
1999 Board remand, the August 2000 supplemental statement of 
the case, the September 2000 supplemental statement of the 
case, and the January 2003 supplemental statement of the case 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claims 
and complied with the VA's notification requirements.  

Additionally, the RO sent the veteran a letters in May 2001, 
specifically informing him of the enactment of the VCAA and 
its resulting impact on his particular claim.  The RO not 
only explained the duties to notify and assist him with his 
claim, but also explained what the evidence must show to 
establish his entitlement, when and where to send pertinent 
information, what VA had done to assist him in developing his 
claims, and how to contact VA for additional assistance.  
This included assuring him that VA would obtain all VA or 
other Federal records that he identified.  So that letter, 
even aside from the rating decisions, statements of the case, 
and supplemental statements of the case mentioned above, 
provided him with a specific explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO also apprised the veteran of the applicable laws and 
regulations in the statements of the case and supplemental 
statements of the case.  And the basic requirements for 
establishing service connection for residuals of catarrhal 
fever have remained essentially the same-despite the change 
in the law concerning the preliminary duties to notify and 
assist.  The Board finds, then, that VA has no outstanding 
duty to inform him that any additional information 
or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the claim at issue has been 
obtained.  He has been provided an examination and VA has 
obtained a medical opinion.  There is no additional evidence, 
pertinent to the claim that has not been obtained.  Obviously 
then, where no such additional evidence even exists, there is 
no need to further delay a decision concerning the claims 
that can be decided.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board may proceed 
to adjudicate the claim at issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual Background

The service medical records reflect that the veteran was seen 
on sick call in May 1948, at which time it was noted that he 
had a respiratory infection two weeks ago; it was noted that 
the veteran was ill for two days with malaise, weakness, 
muscle pains, substernal distress, and a temperature of 101 
degrees.  Examination revealed a slight cervical anterior and 
posterior lymphadenopathy, a clear chest, and that the 
veteran's liver and spleen were not palpable.  The report 
listed a diagnosis of acute catarrhal fever.  

Medical evidence of record from the late 1950's through the 
early 1990's were completely silent with respect to any 
complaints, clinical findings or diagnoses of any 
disabilities diagnosed as residuals of catarrhal fever.  

In a September 1998 letter, the veteran's private physician, 
Dr. Walter J. Robison, stated that the veteran's symptoms of 
fevers, sweats, chills, and exhaustion dated back to when the 
veteran was in the service.  The physician also stated that 
he suspected "that this febrile illness [wa]s related to his 
time spent in the service.  At one point the diagnosis that 
was given him . . . was [c] catarrhal fever."  In an October 
1998 letter, the same physician further stated that it was 
his opinion that "to a reasonable degree of medical 
certainty," the veteran's febrile illness was related to his 
time in service.  

In a January 1999 report of a VA medical examination the 
veteran's in-service treatment for catarrhal fever was noted. 
The report also noted that the veteran indicated that he had 
experienced fever, sweats, chills and fatigue two or three 
times per month since his discharge from service. The report 
indicated that the veteran's symptoms of fever, sweats and 
chills "may be related to febrile illness in the service." 
The report listed a diagnosis of febrile disorder.  

A February 1999 report of a VA infectious disease examination 
noted the veteran's reported history of periodic fever with 
sweats since service and that the veteran stated that a 
physician had evaluated these fevers.  The report noted that 
the veteran was afebrile and that no lymphadenopathy was 
detected.  The report also explained that catarrhal fever was 
"a nonspecific term and not an infectious disease diagnosis." 
Additionally, the report indicated that the examining 
physician found no objective evidence of prior or ongoing 
infection and no residual disability from "catarrhal fever."  
Finally, the report indicated that a malarial smear was 
checked and was negative.  

In a September 1999 written statement, the veteran reported 
that while in the service he regularly experienced fevers, 
sweats, chills, and exhaustion.  The veteran also stated 
that, after he reported his symptoms, he was told that he had 
"cat fever" and that the only treatment was to "take some 
aspirin." The veteran also stated that after reporting a 
second episode of fever, sweats and chills that he was again 
told that he had "cat fever" and that nothing could be done 
for it except to take some aspirin. The veteran stated that 
he was instructed not to return to report additional symptoms 
of "cat fever."  

The veteran was afforded a VA examination in June 2000, at 
which time he reported experiencing a febrile illness in 
1949, manifested by chills and sweats; he indicated that this 
illness had been recurring over the years every six to eight 
weeks.  He noted that those episodes lasted approximately two 
to three days.  On examination, it was noted that the veteran 
was afebrile.  His conjunctivae were pale without injection.  
There was no lymphadenopathy.  His neck was supple.  There 
were no skin lesions noted.  His lungs were clear to 
auscultation and percussion and his abdominal examination was 
benign.  The examiner stated that she initially reviewed the 
veteran's folder in February 1999 and, on a careful re-review 
of the file, she found no additional information.  The 
examiner noted that there was no documentation of the febrile 
episodes in the veteran's claims folder.  The examiner 
explained that while Dr. Robinson had been the veteran's 
physician for the last 18 years, he specifically stated that 
he never personally witnessed those episodes nor treated the 
veteran for any of those attacks.  Therefore, she was unable 
to confirm or render an opinion after the veteran presently 
had a disability due to those febrile episodes because none 
had ever been documented.  

The examiner stated that she was unable to come up with a 
differential diagnosis for an untreated infectious disease 
that could be ongoing for over 50 years without more 
objective clinical manifestations.  The examiner noted that 
she had considered a diagnosis of malaria, but that was 
unlikely to have been acquired in a nonedemic area such as 
Connecticut and a malarial smear was negative.  Autoimmune 
disorders or malignancies may also occasionally present with 
prolong fever of unknown origin.  However, those illnesses 
were unlikely to remain occult for over 50 years.  The 
examiner concluded that, in the absence of any objective 
documentation of febrile episodes, it was virtually 
impossible to render a specific diagnosis or recommend any 
additional testing.  In the case of the veteran, there was no 
evidence that a febrile illness indeed exist.  

Private medical statements from Drs. George R. Zimmerman and 
Richard E. Wright, dated from August 2000 to April 2001, 
indicate that the veteran had been treated for chronic 
catarrhal fever with penicillin.  These statements also 
reported that the veteran had more recently received 
treatment with Amoxicillin.  

The veteran was afforded another VA examination in March 
2002, at which time the examiner noted that the claims folder 
was reviewed prior to the examination and interview.  It was 
noted that the veteran never had any history of malaria, and 
no treatment for tuberculosis.  It was further noted that his 
medical records showed that he was taken ill in the Navy in 
1948, with symptoms of malaise, muscle achiness, felt weak, 
and he had chest pains and fever of 101 degrees F; he was 
diagnosed with acute catarrhal fever by a U.S. Navy Coreman 
and told to take aspirin.  The examiner stated that this was 
a sick call episode and not hospitalization, and the coreman 
was not qualified to render that diagnosis.  The examiner 
further noted that the veteran has recently reported 
suffering similar symptoms, and his private doctor, Dr. 
Walter Robinson, concluded that his symptoms are related to 
his illness in service.  The examiner related that a malaria 
smear done in conjunction of a VA examination in February 
1999 was negative.  The examiner observed that Dr. Robinson 
never diagnosed a catarrhal fever but rather said that the 
veteran stated that he had catarrhal fever.  The examiner 
noted that he was unable to find medical evidence in the 
literature of a medical entity to describe catarrhal fever 
other than malignant catarrhal fever, which is an animal 
illness.  It was reported that the veteran was currently on 
medical for heart problems, bowel problems, as well as 
inhalers for COPD and was taking Zoladex injections for 
prostate cancer.  It was further observed that the veteran 
was treated for emphysema in 1995.  The examiner pointed out 
that the veteran was still a smoker of 50+ pack years of one 
pack per day, and he smelled of tobacco.  

The veteran complained of fever, sweats and chills every six 
to eight weeks.  He reported that symptoms lasted one and a 
half to two days.  Treatment was intermittent with 
Amoxicillin.  Examination revealed blood pressure reading of 
120/70 sitting.  His temperature was 97.5 orally.  There was 
no evidence of anything going on in the way of infectious 
disease currently.  His complete blood count (CBC) results 
showed a mildly elevated while count, but he had several 
problems as well as COPD.  This was not surprising.  The 
examiner noted that the veteran looked older than his stated 
age, and he had odor of nicotine on him.  Wheezes were heard 
throughout all of the lung fields.  He had a normal blood 
pressure reading.  A chest x-ray showed the heart to be 
slightly enlarged and a moderate sized left pleural effusion, 
extensive interstitial fibrosis in both lungs.  Incidentally, 
the x-ray noted the bones were osteopenic and mild dorsal 
spine kyphosis posture.  His CBC showed mildly depressed RBC, 
hemoglobin and hematocrit levels and while cells were 
slightly elevated at 11.7.  The pertinent diagnoses were mild 
cardiomegaly; left pleural effusion; COPD; and mild thoracic 
spine kyphosis.  The examiner stated that there was no 
evidence of a current febrile illness.  He also found no 
evidence of a diagnosis related to catarrhal fever.  
The examiner explained that he had no evidence to point to as 
a specific entity and no diagnostic evidence to show that 
there was such a thing as catarrhal fever.  




III.  Legal Analysis

Service connection may be established for a current 
disability if it is due to an injury sustained or a diseased 
contracted while on active duty in the military.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

If the disability is not shown to have been chronic in 
service or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).



Once the evidence is assembled, VA adjudicators must 
determine whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if, however, 
the evidence supports the claim or is approximately evenly 
balanced, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As noted above, service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . ."  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

After conducting a thorough review, the Board finds that the 
preponderance of the medical evidence of record is against 
the veteran's claim for service connection for residuals of 
catarrhal fever.  Significantly, the service medical records 
reflect that the veteran was seen on sick call on one 
occasion in May 1948 and given a diagnosis of acute catarrhal 
fever; two days later, he was reported to be asymptomatic and 
discharged to duty.  Additionally, at the time of the 
separation examination from service, in May 1952, no 
pertinent abnormality was reported; that is, no residuals of 
catarrhal fever were identified at that time.  

In support of his claim, the veteran has submitted opinions 
of his private physicians.  Dr. Robinson in September 1998 
indicated that the veteran had been having symptoms of fevers 
sweats and chills, which date back to a time when he was on 
active duty.  Dr. Robinson noted that the veteran indicated 
that he was given a diagnosis of catarrhal fever.  He 
concluded that the veteran's febrile illness was related to 
the time spent in military service.  In another medical 
statement in October 1998, Dr. Robinson stated that it was 
his opinion that "to a reasonable degree of medical 
certainty," the veteran's febrile illness was related to his 
time in service.  In a private treatment report dated in 
April 2001, Dr. Zimmerman dated that the veteran was a 
patient with catarrhal fever and he was being treated with 
amoxicillin.  

The VA medical opinions were sought in June 2000 and March 
2002 in order to clarify the presence of any disabilities 
which may be residuals of catarrhal fever.  The June 2000 VA 
examiner, who had previously examined the veteran in February 
1999, concluded that there was no documentation of any 
febrile episodes in the veteran's file.  She further noted 
that Dr. Robinson even indicated that he never personally 
witnessed any febrile episodes.  The examiner concluded that, 
in the absence of any objective documentation of febrile 
episodes, it was virtually impossible to render a specific 
diagnosis or recommend any additional testing; and, in the 
case of the veteran, there was no evidence that a febrile 
illness existed.  The March 2002 VA examiner concluded that 
there was no evidence of a current febrile illness.  He also 
found no evidence of a diagnosis related to catarrhal fever.  
The examiner explained that he had no evidence to point to as 
a specific entity and no diagnostic evidence to show that 
there was such a thing as catarrhal fever.  

The Board finds the opinions of the VA examiners to be more 
persuasive than those offered by the veteran's private 
physicians.  The VA examiners reviewed the veteran's entire 
medical record in order to offer their opinions.  Such cannot 
be said for the private physicians, so the there was no 
factual foundation to support their opinions.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In fact, Dr. Robinson noted that the veteran 
reported himself that he was diagnosed with catarrhal fever 
in service.  In this regard, the Board notes that Dr. 
Robinson's statement does not relate that the veteran's 
medical records were reviewed.  It does not even declare that 
the linkage to service was based on current examination 
findings within the context of medical history presented by 
the veteran.  The Court has held that a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  It is also noted that Dr. Robinson's statement that 
the veteran's reported symptoms of febrile illness were 
related to service is inconsistent with the independent 
medical evidence of record.  Thus, the Board is not bound to 
accept the medical opinion since the evidence of record does 
not objectively support Dr. Robinson's assertion.  See Sanden 
v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Wood v. Derwinski, 1 
Vet. App. 406 (1991).  

Finally, although the veteran no doubt sincerely believes 
that he has residuals of the acute catarrhal fever treated in 
service, as a layman he simply does not have the necessary 
medical training and/or expertise to make this determination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  So 
his personal statements purporting to do so have no probative 
value.  And furthermore, because the preponderance of the 
evidence is unfavorable, he is not entitled to the benefit of 
the doubt.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for residuals of catarrhal 
fever is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

